     Case 3:19-cv-02054-W-DEB Document 84 Filed 12/17/20 PageID.658 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JAMES PYUNG LEE, et al.,                              Case No.: 19-CV-02054 W (DEB)
10                                       Plaintiffs,
                                                           ORDER GRANTING JOINT
11   v.                                                    MOTION TO DISMISS WITH
                                                           PREJUDICE [DOC. 82]
12   VERIMATRIX, et al.,
13                                    Defendants.
14
15            Parties have filed a joint motion to dismiss with prejudice. [Doc. 82.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18   costs.
19
20            IT IS SO ORDERED.
21
22   Dated: December 17, 2020
23
24
25
26
27
28

                                                       1
                                                                               19-CV-02054 W (DEB)
